Title: To Thomas Jefferson from Jonathan Thompson, 31 May 1825
From: Thompson, Jonathan
To: Jefferson, Thomas


                        Dear Sir
                        
                            Custom House New York Collectors Office
                            31 May 1825.
                    I herewith transmit a letter & invoice received per the Ship Martha, Freeman master from Marseilles, also a bill of lading for four boxes of wine, received by the said vessel & now forwarded by the Sloop Virginia Capt Petty for Richmond, to the care of col. Bernard Peyton for you. I received a letter from Co. Peyton of the 19th instant, with a bill of lading, Invoice & certificate relative to three cases of Books per the Brig Mazzinghi. West master from Hamburg, for the University of Virginia, the cases of Books I have forwarded by the Schooner Boliver Capt Mitchill to Co. Peyton as per Bill of lading enclosed and return the invoice & certificate herewith all of which, hope may arrive safe.With greatest respect remain your Obt Servt
                        Jonathan Thompson CollectorThomas JeffersonTo Jonathan Thompson DrTo duty on four cases wine markedT.J. No 1 @ 4. 50 bottles each per ship Martha FreemanMaster from Marseilles say40 Galls @ 30 cts.$12.00bottles1 4/12 groce @ 200.2.67permit& certified entry.40Cartage.25Freight at$.11. per Ton6.05}6.6510p.Ct primage60$21.97Thos JeffersonTo Jonathan Thompson DrTo Freight of three boxes Books marked UVC⃟ Nos 10 @ 12.per the Brig Mazzinghi from Hamburg$11.0015 pCt primage1.6512.65Cartage25$12.90Free of duty having been importedfor the University of Virginia